UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                    :
UNITED STATES OF AMERICA,           :             CASE NO. 1:18-cr-00196-JG
                                    :
                                                          (1:19-cv-02034-JG)
           Plaintiff,               :
                                    :
                                                  ORDER
vs.                                 :
                                                  [Resolving Docs. 19]
                                    :
JEFFREY B. WINKELMAN,               :
                                    :
           Defendant.               :
                                    :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       On September 4, 2019, Defendant Jeffrey B. Winkelman petitioned for habeas

corpus relief under 28 U.S.C. § 2255. 1 Winkelman argues that he received ineffective

assistance of counsel. 2 The Government opposes. 3 For the following reasons, the Court

DENIES Defendant Winkelman’s petition.

                                          I. Background

       On April 26, 2018, the United States charged Jeffrey B. Winkelman with stealing

Title XVI Supplemental Security Income benefits, in violation of 18 U.S.C. § 641. 4

       On May 7, 2018, Defendant Winkelman pled guilty. 5 In the plea agreement,

Winkelman admitted the factual basis of his offense: In 2001-2002, Defendant’s wife and

two children applied for and received needs-based Supplemental Security Income benefits

from the Social Security Administration. 6 The Social Security Administration selected


       1
         Doc. 19.
       2
         Id.
       3
         Doc. 28.
       4
         Doc. 1.
       5
         Doc. 3; Doc. 4.
       6
         Doc. 4 at 6.
Case No. 1:18-cr-00196
Gwin, J.

Defendant to manage his wife and children’s benefits. 7 To receive additional

Supplemental Security Income benefits, Defendant repeatedly and falsely told the Social

Security Administration that he did not live in the same household as his family. 8 As a

result of Defendant’s scheme to defraud the Social Security Administration, that he

maintained from 2002 to 2015, the Social Security Administration overpaid $220,458.08. 9

        On August 28, 2018, this Court sentenced Winkelman to 2 months’ imprisonment

with credit for time served and restitution in the amount of $220,457.00. 10 Defendant

Winkelman did not appeal.

        On September 4, 2019, Defendant Winkelman filed this motion under 28 U.S.C.

§ 2255. 11 He argues that he received constitutionally ineffective assistance of counsel,

claiming approximately nine grounds. 12 The Government opposes. 13

                                                II. Legal Standard

        Title 28 United States Code Section 2255 provides a post-conviction means of

collaterally attacking a federal conviction or sentence that violates federal law. To prevail

on a § 2255 motion alleging a constitutional error, the movant “must establish an error of

constitutional magnitude which had a substantial and injurious effect or influence on the

proceedings.” 14




        7
          Id.
        8
          Id. at 7.
        9
          Id. at 8.
        10
           Doc. 14 at 2.
        11
           Doc. 19.
        12
           Id.
        13
           Doc. 28. Defendant submitted an untimely reply. Doc. 29.
        14
           Watson v. United States, 165 F.3d 486, 488 (6th Cir. 1999) (citing Brecht v. Abrahamson, 507 U.S.
619, 637-38 (1993)).
                                                    -2-
Case No. 1:18-cr-00196
Gwin, J.

                                                   III. Analysis

        Defendant Winkelman claims that his constitutional right to effective assistance of

counsel was violated. 15 To prevail on an ineffective assistance of counsel claim, a habeas

petitioner must satisfy the two-pronged Strickland v. Washington 16 test.

        First, the petitioner must show that his counsel’s performance was deficient,

meaning it “fell below an objective standard of reasonableness.” 17 The Court determines

“whether, in light of all the circumstances, the identified acts or omissions were outside the

wide range of professionally competent assistance.” 18

        Second, a § 2255 petitioner must show that the deficiency prejudiced his defense;

in other words, “that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” 19

        In the context of a plea agreement, a defendant may show prejudice if “there is a

reasonable probability that the outcome of the plea process would have been different had

he received competent advice.” 20

        Defendant Winkelmen raises about nine grounds for relief. Several of these

grounds, however, are merely conclusory statements without factual or legal support. 21

Accordingly, the Court will address only the three arguments that he has sufficiently

developed. 22


        15
           Doc. 19.
        16
           466 U.S. 668 (1984).
        17
           Id. at 688.
        18
           Id. at 690.
        19
           Id. at 695.
        20
            Wise v. United States, No. 5:19 CV 463, 2019 WL 3068252, at *2 (N.D. Ohio July 11, 2019).
        21
            For example, Defendant claims that his counsel did “not properly analyz[e] the charges,” but he
offers no further explication of this ground. Doc. 19 at 2.
         22
            See McFarland v. Scott, 512 U.S. 849, 856 (1994) (“Habeas corpus petitions must meet heightened
                                                    -3-
Case No. 1:18-cr-00196
Gwin, J.

        A. Ground I: Counsel’s Performance Was Not Deficient for Advising Defendant to
           Plead Guilty.
        In his first ineffective assistance of counsel claim, Defendant Winkelman says that

his attorney was ineffective because his attorney pressured Winkelman to plead guilty. 23

Defendant further alleges that his attorney “failed to inform [him] of any other option” and

“exaggerated the benefits of pleading guilty.” 24

        Petitioner’s first ground fails because the attorney’s advice for him to plead guilty

was well within the wide range of professionally competent assistance. The Government

had significant evidence that Petitioner repeatedly lied about his residence to increase his

Supplemental Security Income benefits, 25 and acceptance of responsibility reduced his

offense-level computation for Guidelines sentencing purposes. 26

        Furthermore, Petitioner’s insinuation that he knew of no other option than pleading

guilty is belied by the plea-hearing transcript. At the plea hearing, the Court asked

Defendant whether he understood that he had the right to a jury trial or a bench trial. 27

Defendant answered that he did understand, and he said that he willingly gave up his trial

right. 28 The Court also asked Defendant whether he had consulted with his attorney about

the various ways he might defend against the charges. 29 Defendant Winkelman answered



pleading requirements.”); Rule 2 of the Rules Governing § 2255 Proceedings for the U.S. Dist. Courts
(requiring petitions to “specify all grounds for relief available to the petitioner” and “state the facts supporting
each ground”); see also United States v. Cosgrove, 637 F.3d 646, 663 (6th Cir. 2011) (“[C]onclusory
assertions of ineffective assistance are not adequate.); Green v. United States, 2016 WL 4493851, at *4 (N.D.
Ohio Aug. 26, 2016).
         23
            Doc. 19 at 2.
        24
             Id.
        25
           Doc. 13 at 3-7.
        26
           Id. at 7-8.
        27
           Doc. 26 at 6.
        28
             Id.
        29
             Id. at 8.
                                                        -4-
Case No. 1:18-cr-00196
Gwin, J.

that he had. 30

       The defense attorney’s reasonable advice and Defendant’s statements at the

colloquy cause the Court to reject the argument that the defense attorney’s performance

was deficient. This claim is denied.

       B. Ground II: Counsel’s Performance Was Not Deficient for Not Raising a Frivolous
          Rule 32 Argument.
       In his second ground, Defendant Winkelman argues that his attorney was ineffective

for “fail[ing] to ask the court to meet its obligations” under Federal Rule of Criminal

Procedure 32(i)(3)(B). 31 Specifically, he says that (1) the Supplemental Security Income

overpayment amount—which ultimately became the restitution amount—was disputed; (2)

the court did not make factual findings on the record that supported the overpayment

amount; and (3) his attorney was ineffective for failing to ask for such factual findings. 32

       Federal Rule of Criminal Procedure 32(i)(3)(B) states that “for any disputed portion

of the presentence report or other controverted matter” at sentencing, the court must “rule

on the dispute or determine that a ruling is unnecessary either because the matter will not

affect sentencing, or because the court will not consider the matter in sentencing.” 33

       As an initial matter, the overpayment/restitution amount was never disputed. In his

plea agreement, Defendant admitted that ”[a]s a result of Defendant's scheme to defraud

the Social Security Administration, which he maintained since 2002, the total amount of

overpayment by Social Security Administration is approximately $220,457.08”. 34 At the



       30
            Id.
       31
          Doc. 19 at 3.
       32
          Id. at 3-4.
       33
          Fed. R. Crim. P. 32(i)(3)(B).
       34
          Doc. 4 at 8.
                                               -5-
Case No. 1:18-cr-00196
Gwin, J.

plea colloquy, Winkelman also testified:

        THE COURT: And then finally, as part of this plea agreement, do you agree to
        consent to a restitution order in the amount of $220,457.08?
        THE DEFENDANT: Yes. 35

        Furthermore, at the sentencing hearing, the Court asked Defendant whether he had

any objection to the final pre-sentencing report (“PSR”), which stated that “[t]he parties

agreed to recommend that the Court enter a restitution order against the defendant for

$220,457.08.” 36 Defendant said he had no objection. 37

        To be sure, in one of Defendant’s sentencing memoranda, the defense attorney

suggested—as a mitigating factor for Defendant’s crime—that the Winkelman family might

have been entitled to non-income-based Social Security benefits during Defendant’s

scheme. 38 This proposition, however, does not make the overpayment/restitution amount

controverted. Even if Defendant’s family could have received non-income-based benefits—

a dubious proposition 39—this would not change the fact that Defendant was overpaid on

the income-based benefits.

        Even assuming arguendo that the overpayment/restitution amount was controverted,

there was factual support for the Court’s $220,457.08 restitution order. Indeed, after

establishing that neither party objected to the PSR (which included the factual basis for the

restitution amount), the Court elicited information from the parties about the duration of




        35
            Doc. 26 at 15.
        36
            Doc. 8 at 7.
         37
            Doc. 25 at 4.
         38
            Doc. 12 at 3; see also Doc. 10 at 4.
         39
            At the sentencing hearing, defense counsel withdrew this argument and disclosed that he had
recently learned that a Winkelman family member’s application for non-income-based benefits had been
submitted and denied. Doc. 25 at 9-10.
                                                    -6-
Case No. 1:18-cr-00196
Gwin, J.

the scheme and about how much Defendant wrongfully obtained per month. 40 The Court

considered all this information when determining the total restitution amount.

In sum, the overpayment/restitution amount was not controverted, and, even if it would

have been, the Court made factual findings in accordance with Rule 32. Accordingly,

defense counsel’s representation was not deficient for failing to ask the Court to comply

with Rule 32. 41 Ground II is denied.

        C. Ground III: Counsel’s Performance Was Not Deficient for Not Appealing the
           Restitution Amount.
        In his final ground asking for relief, Defendant Winkelman argues that his counsel

gave deficient representation by failing to appeal “an erroneous restitution award.” 42

Defendant does not clearly articulate why the restitution amount is “erroneous.” He does,

however, say that the Social Security Administration made a mistakes, such as a failure to

place Defendant’s wife on non-income-based benefits, and that he would be innocent but

for the Social Security Administration’s mistakes. 43

        As an initial matter, Defendant’s argument fails because he waived his right to

appeal his sentence—including the restitution amount—in his plea agreement. 44 But in any

event, his counsel was not deficient for challenging the restitution amount because the

amount was correct. 45




        40
            Doc. 25 at 12, 16-17, 19-20, 24-26.
        41
            See White v. U.S., 69 Fed. Appx. 222, 223 (6th Cir. 2003) (citing Krist v. Foltz, 804 F.2d 944, 946-
47 (6th Cir. 1986)) (opining that counsel is not required “to raise frivolous defenses or arguments to avoid a
charge of ineffective representation”).
         42
            Doc. 19 at 1.
         43
            Id. at 4-6.
         44
            Doc. 4 at 5.
         45
            See White, 69 Fed. Appx. at 223 (6th Cir. 2003) (opining that counsel is not required “to raise
frivolous defenses or arguments to avoid a charge of ineffective representation”).
                                                      -7-
Case No. 1:18-cr-00196
Gwin, J.

       If the Social Security Administration made mistakes in adjudicating his benefits

claim—as Defendant alleges—the proper recourse would have been to challenge those

decisions administratively.

       As the Government aptly stated in its sentencing brief, this “argument is akin to

arguing that [Winkelman] should not be punished for robbing a bank because he could

have lawfully withdrawn money from the same bank.” 46

       Ground III is denied.

       In sum, Defendant’s three grounds all fail to satisfy the first Strickland prong; his

Defendant’s counsel’s performance was not deficient. Therefore, his ineffective assistance

claims fail.

                                               IV. Conclusion

       For the reasons stated, the Court DENIES Defendant Winkelman’s § 2255 petition to

vacate and correct his sentence. The Court certifies that no basis exists upon which to

issue a certificate of appealability. 47

       IT IS SO ORDERED.


Dated: January 27, 2020                                     s/     James S. Gwin
                                                            JAMES S. GWIN
                                                            UNITED STATES DISTRICT JUDGE




       46
            Doc. 11 at 4.
       47
            28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
                                                      -8-
